SUMMARY ORDER
Petitioners, Edwin Orlando Salto-Moli-na (“Edwin”), Flanclin Bladimir Salto-Molina (“Flanclin”), Jhonny Omar Guerrero-Salto (“Jhonny”) and Wilson Genaro Pilleo-Salto (“Wilson”), natives and citizens of Ecuador, seek review of final orders of the Board of Immigration Appeals (“BIA”) entered, as to Wilson, on June 10, 2008, and, as to the other three petitioners, on June 19, 2008, affirming the decision of an Immigration Judge (“IJ”) denying petitioners’ motions to suppress evidence and ordering their removal. We assume the parties’ familiarity with the factual and procedural history of the case.
On appeal, petitioners argue that the proceedings before the IJ were fundamentally unfair and denied them due process of law because an evidentiary hearing was not conducted to further “develop the record.” Pet’rs Br. 15. Petitioners never requested an evidentiary hearing before the IJ, however, and never suggested the lack of such a hearing as a ground for error in their brief to the BIA. Accordingly, because petitioners failed to exhaust their administrative remedies with respect to that claim, we lack jurisdiction to consider it in the first instance. See 8 U.S.C. § 1252(d)(1); Singh v. U.S. Dep’t of Homeland Sec., 526 F.3d 72, 77-78 (2d Cir.2008) (dismissing claim where petitioner’s BIA brief was not adequate to put the agency on notice of a particular argument).
The IJ’s failure to hold an eviden-tiary hearing is the only issue adequately raised in petitioners’ opening brief and we therefore consider all other arguments waived. See Zhang v. Gonzales, 426 F.3d 540, 546 n. 7 (2d Cir.2005).
CONCLUSION
We have considered all of the petitioners’ arguments and find them to be without merit. For the foregoing reasons the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED.